Name: Commission Decision No 1022/94/ECSC of 29 April 1994 extending the provisional anti-dumping duty on imports into the Community of hematite pig-iron, originating in Brazil, Poland, Russia and Ukraine
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  competition;  political geography;  Europe;  America
 Date Published: 1994-05-03

 Avis juridique important|31994S1022Commission Decision No 1022/94/ECSC of 29 April 1994 extending the provisional anti-dumping duty on imports into the Community of hematite pig-iron, originating in Brazil, Poland, Russia and Ukraine Official Journal L 112 , 03/05/1994 P. 0019 - 0019COMMISSION DECISION No 1022/94/ECSC of 29 April 1994 extending the provisional anti-dumping duty on imports into the Community of hematite pig-iron, originating in Brazil, Poland, Russia and UkraineTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Regulation (EEC) No 2424/88/ECSC of 29 July 1988 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), and in particular Article 11 thereof, Whereas Commission Decision No 67/94/ECSC (2) imposed a provisional anti-dumping duty on imports of hematite pig-iron originating in Bazil, Poland, Russia and Ukraine; Whereas the Commission has received a request on behalf of the Ukrainian exporters concerned, which represent a significant percentage of the trade involved, asking that the provisional duty imposed be extended for a further two months; Whereas the Commission considers that an extension of the duty is necessary to enable it to make a definitive assessement of the facts, HAS ADOPTED THIS DECISION: Article 1 The validity of the provisional anti-dumping duty on imports into the Community of hematite pig-iron originating in Brazil, Poland, Russia and Ukraine imposed by Decision No 67/94/ECSC is hereby extended for a period of two months. It shall cease to apply if, before the expiry of that period, the Commission adopts definitive measures or the proceeding is terminated under Article 9 of Decision No 2424/88/ECSC. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1994. For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 2. 8. 1988, p. 18; Corrigendum: OJ No L 273, 5. 10. 1988, p. 19. (2) OJ No L 12, 15. 1. 1994, p. 5.